The Attorney          General of Texas
                                         September 10, 1981

MARKWHITE
Attorney   General


                     Honorable C. Michael Ederer              Opinion No. MN-366
                     Delta County Attorney
                     Delta County Courthouse                  Re: Whether salary grievance
                     Cooper, Texas 75432                      committee under.article 3912k,
                                                              V.T.C.S., may grant a raise in
                                                              excess of the amount requested
                     Dear Mr. Ederer:

                          You have asked for our opinion regarding the power of a salary
                     grievance committee to grant a pay raise that is larger than the
                     amount that was requested by the officer who applied for the increase.
                     The statutory provision that is controlling in this situation is
                     section 2 of article 3912k. V.T.C.S.

                          You state that in accordance with subsection 2(d) of the above
                     provision the sheriff of Delta County requested in writing that he be
                     given a fifteen percent increase in his salary. Such a written
                     request is required by the second sentence of subsection 2(d), which
                     states that "[tlhe request shall be in writing, shall state the manner
                     in which he is aggrieved...." You indicate that all nine members of
                     the salary grievarice committee signed the recommendation that the
                     sheriff be paid a salary of $1,000 a month. This iatter figure is in
                     excess of the pay increase the sheriff would have received if his
                     request for a fifteen percent increase had been granted. The last
                     sentence of subsection 2(d) states that in the circumstance when all
                     nine members of the comittee sign the recommendation for a salary
                     increase the r&Z       becomes effective without action of the
                     commissioners court on the first day of the month following its
                     delivery to the latter body. In light of the facts, the only question
                     that needs to be resolved in the situation that concerns you is
                     whether the grievance committee was empowered to grant a raise that
                     was in excess of the written request. If it was possessed of this
                     authority, the sheriff is owed the increase in salary from the first
                     day of the month following the delivery to the commissioners court of
                     the recommendation signed by all nine members of the committee.

                          The language in subsection 2(d)   that must be construed in order
                     to answer your question is that part   of the provision that authorizes
                     the committee to grant au officer a     raise during the course of the
                     fiscal year. The relevant portion is   the following:




                                               p. 1224
C. Nichnel Ederer - Page 2   (MW-366)



          If, after a hearing, the committee by a vote of
          six of its voting members decides to recommend a
          change in the salary, expenses. or other allowance
          of the person requesting the hearing, it shall
          prepare its recommendation in writing and deliver
          it to the commissioners court, which shall
          consider the recommendation at its next meeting.
          (Emphasis added).

This language empowers the committee to "recommend a change" and
places no restriction on the committee's determination as to what such
a change should be. The statute does not establish a specific limit
beyond which the grievance committee cannot go. Since subsection 2(d)
is devoid of any technical language or words that have a special legal
meaning, we believe the committee is free to make a recommendation
that an officer receive a pay increase that is larger than the amount
that was asked for in his or her written reauest. As Justice
Frankfurter stated in Addison v. Holly Hill Fruit 'Products,Inc., 322
U.S. 607, 618 (1944):

         ...legislation when not expressed in technical
         terms is addressed to the common run of men and is
         therefore to be understood according to the sense
         of the thing, as the ordinary man has a right to
         rely on ordinary words addressed to him.

We believe the members of the grievance committee had a right to rely
on the language of subsection 2(d) and to recommend a change in the
sheriff's salary that was greater than the pay raise he asked for in
his written request.

     We note that the last sentence of subsection 2(d) was intended as
an exception to the language that precedes it. The fact that this
exception was applicable to the situation that interests you does not
alter the committee's power to give a pay raise that is larger than
the one requested. The exception, which deals with the unanimous
recommendation of the committee, does not mention any type of limit on
the amount of raise that all nine members can recommend.



                             SUMMARY

              Pursuant to the authority vested in it by
         section 2 of article 3912k, V.T.C.S., a county's
         salary grievance committee has the power to grant
         a pay raise that is larger than the amount that
         was requested by the officer who applied for the
         increase.




                                 p. 1225
C. Michael Ederer - Page 3 (NW-366)




                                       MARK      WHITE
                                       Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Walter Davis
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Walter Davis
Jim Hoellinger




                                   p. 1226